ATTACHMENT
Information Disclosure Statement
The information disclosure statement submitted on 06/23/2020 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dunne et al. (US 2021/0110352 Al, hereinafter A), in view of AICH et al. (WO 2019/177620 Al, hereinafter B).
Regarding Claim 1, A discloses, a computer-implemented method for determining alternative plans for a user (see e.g., “for scheduling calendar events. The exemplary embodiments may include collecting data and identifying one or more factors from the collected data”, [0003]), the method comprising: 
determining an event status of an event based on one or more parameters, wherein the event status comprises a target event indicator, wherein the one or more parameters comprise event population (see e.g., “The calendar scheduler 134 may collect geo-spatial data (step 210). Geo-spatial data may be collected via the smart device 120, the one or more sensors 150, etc., and consist of a user's position, event locations, and any other relevant data pertaining to either, such as surrounding weather patterns, traffic patterns, emergency situations, gatherings of crowds, etc.…The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event…the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns… The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “The calendar scheduler 134 may collect social event data (step 206). Social event data may consist of the times, locations, and participants of past, present, and future events….In embodiments, the calendar scheduler 134 may extract data relating to a name, time, place, and any other available event information”, Fig. 2, [0029]);
obtaining event data of a target even (see e.g., “The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033]”, Fig. 2, [0033]);
A fails to explicitly disclose obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location;
determining, via one or more processors, a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model; and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time.
In the same field of endeavor B discloses, obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device. The query may include a current or future time and location for the availability prediction. For example, the query may be generated when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]);
determining, via one or more processors, a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model (see e.g., “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]); and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time (see e.g., “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user. In some embodiments, the information includes a likelihood score that at least one of the plurality of resources will be available at the time and location or an estimated number of resources of the plurality of resources that will be available at the time and location. In some embodiments, the information may include a recommendation for the user based on the resource availability prediction. For example, the recommendation may include an alternate nearby location or time window that is associated with a higher resource availability resource prediction, such as if the resource availability prediction for the originally queried time and location falls below a certain threshold”, Fig. 8, [0056]). As one would want to know if the transaction that planned at certain time and location will take place, making travel plans with certainty (B, paragraph [0001]).
Regarding Claim 2, A discloses, wherein the obtaining the event data of the target event includes obtaining the event data of the target event from one or more online resources (see e.g., “The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a  user's schedule”, Fig. 2, [0033 and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]]). 
Regarding Claim 3, B discloses, wherein the obtaining the transactional data of the user includes obtaining the transactional data of the user from a transactional entity over a network (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device”, Fig. 8, [0052]). 
Regarding Claim 4, B discloses, wherein the transactional entity includes one or more merchants, financial services providers, or online resources (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device… when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]). 
Regarding Claim 5, A discloses, identifying a geographic location of the user (see e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]); and
comparing the geographic location of the user with a geographic location of the target event to determine whether the geographic location of the user is within a predetermined distance of the geographic location of the target event (see e.g., “The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event. The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule”, Fig. 2, [0033] and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]).
Regarding Claim 6, A discloses, wherein the identifying the geographic location of the user includes identifying the geographic location of the user via a user device associated with the user (see e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]).
Regarding Claim 7, A discloses, wherein the geographic location of the user includes a residence location, an employment location, or a shopping destination location associated with the user (see e.g., “the calendar scheduler 134 may utilize user registration information to determine a home and work location of a user, and the GPS in a user's smartphone to locate the user's current position”, Fig. 2, [0033]).
Regarding Claim 8, B discloses, wherein the predetermined distance is 10 miles.(see e.g., “People often need to travel within and between cities for various reasons such as for work, socializing, recreation, among others. Such travels may vary greatly in distance, such as a few blocks, across town, across the country, or even abroad”, [0022]). 
Regarding Claim 9, B discloses, wherein the notification is configured to be displayed on a display screen of a user device associated with the user (see e.g., “FIG. 4 illustrates an example user interface 400 on a user device 402 for optimizing and predicting vehicle availability, in accordance with various embodiments”, [0041] and/or “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user”, Fig. 8, [0056]).
Regarding Claim 10, A discloses, a computer-implemented method for determining alternative plans for a user (see e.g., “for scheduling calendar events. The exemplary embodiments may include collecting data and identifying one or more factors from the collected data”, [0003]), the method comprising: 
determining an event status of an event based on one or more parameters, wherein the event status comprises a target event indicator, wherein the one or more parameters comprise event population (see e.g., “The calendar scheduler 134 may collect geo-spatial data (step 210). Geo-spatial data may be collected via the smart device 120, the one or more sensors 150, etc., and consist of a user's position, event locations, and any other relevant data pertaining to either, such as surrounding weather patterns, traffic patterns, emergency situations, gatherings of crowds, etc.…The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event…the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns… The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “The calendar scheduler 134 may collect social event data (step 206). Social event data may consist of the times, locations, and participants of past, present, and future events….In embodiments, the calendar scheduler 134 may extract data relating to a name, time, place, and any other available event information”, Fig. 2, [0029]);
obtaining event data of a target even (see e.g., “The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033]”, Fig. 2, [0033]);
A fails to explicitly disclose obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location;
determining, via one or more processors, a degree of similarity between the event data and the transactional data, wherein the determining the degree of similarity includes comparing the event time to the transaction time and comparing the event location to the transaction location;
determining, via the one or more processors, a likelihood of a potential transaction of the user associated with the target event based on the determined degree of similarity using a trained machine learning model; and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time.
In the same field of endeavor B discloses, obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device. The query may include a current or future time and location for the availability prediction. For example, the query may be generated when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]);
determining, via one or more processors, a degree of similarity between the event data and the transactional data, wherein the determining the degree of similarity includes comparing the event time to the transaction time and comparing the event location to the transaction location (see e.g., “there may be certain times or locations that are prone to road congestion due to the number of cars on the road or in the area, such as during typical work commuting hours also known as "rush hour" and when there are special events that cause large groups of people to congregate in a small area, such as for a concert or sporting event”, [0019] and/or “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]);
determining, via the one or more processors, a likelihood of a potential transaction of the user associated with the target event based on the determined degree of similarity using a trained machine learning model(see e.g., “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]); and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time (see e.g., “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user. In some embodiments, the information includes a likelihood score that at least one of the plurality of resources will be available at the time and location or an estimated number of resources of the plurality of resources that will be available at the time and location. In some embodiments, the information may include a recommendation for the user based on the resource availability prediction. For example, the recommendation may include an alternate nearby location or time window that is associated with a higher resource availability resource prediction, such as if the resource availability prediction for the originally queried time and location falls below a certain threshold”, Fig. 8, [0056]). As one would want to know if the transaction that planned at certain time and location will take place, making travel plans with certainty (B, paragraph [0001]).
Regarding Claim 11, A discloses, identifying a geographic location of the user (see e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]); and
comparing the geographic location of the user with a geographic location of the target event to determine whether the geographic location of the user is within a predetermined distance of the geographic location of the target event (see e.g., “The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event. The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule”, Fig. 2, [0033]).
Regarding Claim 12, A discloses, wherein the identifying the geographic location of the user includes identifying the geographic location of the user via a user device associated with the user (see e.g., “a user's smart device 120 may utilize the Global Positioning System (GPS) or another method to identify where the user is located relative to their environment and particular surrounding markers, as well as distances between two consecutive events or between the user and the location of the user's next event”, Fig. 2, [0033]).
Regarding Claim 13, A discloses, wherein the geographic location of the user includes a residence location, an employment location, or a shopping destination location associated with the user (see e.g., “the calendar scheduler 134 may utilize user registration information to determine a home and work location of a user, and the GPS in a user's smartphone to locate the user's current position”, Fig. 2, [0033]).
Regarding Claim 14, A discloses, wherein the event time includes a time range initiating before a start time of the target event and terminating after an end time of the target event (see e.g., “The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]).
Regarding Claim 15, A discloses, wherein the event location includes a geographic region surrounding the target event (see e.g., “The calendar scheduler 134 may also collect past and current weather data, news data, and various other types of data via network 108. For example, the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns. The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “Unanticipated activities may include parades, celebrations, festivals, concerts, and the like. For example, the calendar scheduler 134 may identify a parade taking place near a user's scheduled event and may address it by instructing the user to depart for the scheduled event five minutes earlier than otherwise planned”, [0038]).
Regarding Claim 16, A discloses, wherein the alternative travel plans include driving directions (see e.g., “if the calendar scheduler 134 determines that a street is blocked off, and the GPS program determines that the next best transportation route involves taking a side street that will increase the user's travel duration by five minutes, the calendar scheduler 134 may instruct the user to leave for their event five minutes earlier than otherwise planned.”, [0038]).
Regarding Claim 19, B discloses, wherein the notification is configured to be displayed on a display screen of a user device associated with the user (see e.g., “FIG. 4 illustrates an example user interface 400 on a user device 402 for optimizing and predicting vehicle availability, in accordance with various embodiments”, [0041] and/or “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user”, Fig. 8, [0056]).
Regarding Claim 20, A discloses, a computer system for determining alternative plans for a user (see e.g., Fig. 3, Computer system/server 12 and/or “for scheduling calendar events. The exemplary embodiments may include collecting data and identifying one or more factors from the collected data”, [0003]), comprising:
a memory storing instruction ( see Fig. 3, Memory 28); and
 one or more processors configured to execute the instructions to perform operations (see e.g., Fig. 3, processor 16) including:
determining an event status of an event based on one or more parameters, wherein the event status comprises a target event indicator, wherein the one or more parameters comprise event population (see e.g., “The calendar scheduler 134 may collect geo-spatial data (step 210). Geo-spatial data may be collected via the smart device 120, the one or more sensors 150, etc., and consist of a user's position, event locations, and any other relevant data pertaining to either, such as surrounding weather patterns, traffic patterns, emergency situations, gatherings of crowds, etc.…The calendar scheduler 134 may use this position to collect the distance between the user's current location and the location of the user's next event…the calendar scheduler 134 may reference one or more traffic cameras to determine traffic between two events the user plans on attending. Alternatively, the calendar scheduler 134 may reference data of a previous snowstorm that is similar to a predicted snowstorm in order to estimate delays. Likewise, if a parade has historically taken place on July 4th every year, the calendar scheduler 134 may collect information pertaining to the parade's past effect on traffic patterns… The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033] and/or “The calendar scheduler 134 may collect social event data (step 206). Social event data may consist of the times, locations, and participants of past, present, and future events….In embodiments, the calendar scheduler 134 may extract data relating to a name, time, place, and any other available event information”, Fig. 2, [0029]);
obtaining event data of a target event (see e.g., “The calendar scheduler 134 may gather past and current trends to anticipate nearby occurrences such as traffic patterns, route closures, natural disasters, gatherings of crowds, and any other occurrences that may affect a user's schedule.”, Fig. 2, [0033]”, Fig. 2, [0033]);
A fails to explicitly disclose obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location;
determining a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model; and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time.
In the same field of endeavor B discloses, obtaining transactional data of the user, wherein the transactional data includes transaction time and transaction location (see e.g., “a query for a resource availability prediction associated with a vehicle sharing system .may be received 802, such as from a user device or generated based on a request from a user device. The query may include a current or future time and location for the availability prediction. For example, the query may be generated when a user operating the user device selects a certain time and a certain location for which they'd like to check out a vehicle”, Fig. 8, [0052]);
determining a likelihood of a potential transaction of the user associated with the target event by processing the transactional data and the event data using a trained machine learning model (see e.g., “The queried time and location selected by the user are processed 804 through a neural network trained to determine availability predictions based on an input time and location. Specifically, the neural network may be trained using historical data that includes resource availability data and statistics at respective times and locations in the past. Thus, using the neural network trained on the historical data, a resource availability prediction can be determined 806 for the selected time and location… the historical data includes contextual data as describe above and contextual data for the queried time and location is also considered in determining the resource availability prediction. For example, contextual data may include weather, local events, season, day of the week, day of the year, holidays, news events, and any other factors associated with a particular time and location.”, Fig. 8, [0054]); and
transmitting, to the user, a notification based on the determined likelihood of the potential transaction, wherein the notification includes a suggestion for alternative travel plans of the user, and wherein the alternative travel plans include at least one of a suggestion for the user to travel to an alternative location different than the transaction location or a suggestion for the user to travel at an alternative time different than the transaction time (see e.g., “Information may then be generated 808 based on the determined availability prediction and provided 810 to the user device to be presented to the user. In some embodiments, the information includes a likelihood score that at least one of the plurality of resources will be available at the time and location or an estimated number of resources of the plurality of resources that will be available at the time and location. In some embodiments, the information may include a recommendation for the user based on the resource availability prediction. For example, the recommendation may include an alternate nearby location or time window that is associated with a higher resource availability resource prediction, such as if the resource availability prediction for the originally queried time and location falls below a certain threshold”, Fig. 8, [0056]). As one would want to know if the transaction that planned at certain time and location will take place, making travel plans with certainty (B, paragraph [0001]).

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dunne et al. (US 2021/0110352 Al, hereinafter A), in view of AICH et al. (WO 2019/177620 Al, hereinafter B), and further in view of Elsworth (US 2016/0071197 A1, hereinafter C).
Regarding Claim 17, A and B combined fail to explicitly disclose,  wherein the alternative travel plans include a suggestion for the user to complete a transaction online.
In the same filed of endeavor, C discloses, wherein the alternative travel plans include a suggestion for the user to complete a transaction online (see e.g., “Exemplary embodiments permit a consumer to receive a recommendation to purchase a product through an online portal,”, Fig. 1, [0011]). As parties receive commissions when the consumer makes a transaction through the portal (see C, paragraph [0011]).

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dunne et al. (US 2021/0110352 Al, hereinafter A), in view of  AICH et al. (WO 2019/177620 Al, hereinafter B), and further in view of Puri et al. (US 2021/0073671 A1, hereinafter D).
Regarding Claim 18, A and B combined fail to explicitly disclose, wherein the trained machine learning model utilizes principal component analysis.
In the same filed of endeavor, D discloses, wherein the trained machine learning model utilizes principal component analysis (see e.g., “Additionally, as used herein, a “machine learning model” refers to a computer representation or algorithm that can be tuned (e.g., trained) based on inputs to approximate unknown functions. In particular, the term “machine-learning model” can include a model that utilizes algorithms to learn from, and make predictions on, known data by analyzing the known data to learn to generate outputs that reflect patterns and attributes of the known data. For instance, a machine-learning model can include but is not limited to a neural network (e.g., a convolutional neural network, recurrent neural network or other deep learning network), a decision tree (e.g., a gradient boosted decision tree), association rule learning, inductive logic programming, support vector learning, Bayesian network, regression-based model (e.g., censored regression), principal component analysis, or a combination thereof.”, [0037]). As one would want to classify and/or predict from input data (see D, paragraph [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645